Simmons, Justice.
The main question in this case was, whether the construction of the sewer through the plaintiff's’ land was a taking for public use or merely for private and individual benefit. Under the charter of the city, the mayor and aldermen were authorized to condemn land for the purpose of constructing sewers whenever the same should be necessary. Upon the recommendation of the sanitary inspector and the municipal board of health, they or*466dered this sewer built, and directed that proceedings be taken for the condemnation of land and the assessment of damages for this purpose, such proceedings being had in the method prescribed by the charter.
The presumption, in the absence of a clear showing to the contrary, is, that in directing and carrying on a work of this character in their corporate capacity, the municipal authorities act for a public purpose, and for the benefit primarily of the community at large or the people generally in the locality of the improvement, and not merely in the interest of any particular individual or individuals who may have petitioned for such improvement and who may be specially benefited thereby. This presumption was not overcome by the evidence of the plaintiffs. There is ample evidence, moreover, to show that the sewer in question was of importance to the general health of the city and was a public necessity, and that it was so regarded by the city authorities.

Judgment affirmed.